Citation Nr: 1646356	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  08-30 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to an initial compensable rating for service-connected right eye refractive error.


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1982 to July 1995.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

The claims were remanded by the Board in May 2010 for additional development.  In June 2012, the Board denied entitlement to an initial compensable rating for a service-connected right eye refractive error and again remanded the claim for service connection for a low back disability.  Then, in June 2013, the claim of service connection for a low back disability was remanded again. 

The Veteran appealed the Board's June 2012 denial of the claim for increased rating to the United States Court of Appeals for Veterans Claims (Court).  In an October 2013 Memorandum Decision, the Court vacated that part of the June 2012 Board decision denying a compensable rating for a right eye condition and remanded the claim for further proceedings consistent with the Memorandum Decision.

Then, in July 2014, the Board again remanded the claims.  The appeal was returned to the Board for appellate disposition, and in June 2015, the Board denied the Veteran's claims.  

The Veteran appealed the Board's June 2015 denial to the Court.  In June 2016, the Court granted the Joint Motion for Remand (JMR) filed by representatives for both parties, vacating the Board's decision regarding these issues, and remanding the claims to the Board for further proceedings consistent with the joint motion.  

The issue of entitlement to an initial compensable rating for service-connected right eye refractive error is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A chronic back disability was not present in service or for several years thereafter, and the competent and probative evidence fails to link the Veteran's current back disability to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back condition have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2016).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

VA's duty to notify was satisfied by a letter in May 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the RO substantially complied with prior remand instructions.  The previous Board remand required that the RO/AMC obtain additional VA and private treatment records.  Those records were requested and added to the claims file.  Further, VA examinations and opinions were requested by the May 2010, June 2012, and June 2013 remands.  Addendum opinions were requested in November 2014 and June 2014 Board remands.  The Board finds that these examinations and opinions were provided, and taken together, are sufficient for the Board to make a decision on the matter.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records and VA records, and provided the Veteran with VA examinations in December 2011, July 2012, August 2013, and November 2014.  The reports of the VA examination included a review of the Veteran's medical history, including his service treatment records, an interview and examination of the Veteran, as well as sufficient clinical and diagnostic findings for purposes of determining the nature and existence of a back disability and the nature of the Veteran's eye condition.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2 (2014); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  
  
In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309(a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or, (2) where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection.  38 C.F.R. § 3.303(b) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b). 

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

If a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); 38 C.F.R. § 3.306. 

Congenital or developmental defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature." VAOPGCPREC 82-90 (July 18, 1990).  Service connection is generally precluded by regulation for such "defects", because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007). 

VA's Office of General Counsel has distinguished between defects of congenital, developmental or familial origin, for which service connection is precluded by regulation, and diseases of congenital, developmental or familial origin, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The VA General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2. 

In this regard, the presumption of soundness does not apply to defects that are recognized to be congenital, development or familial in origin, because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c); see also Quirin, 22 Vet. App. at 397; Terry, 340 F.3d at 1385-86 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease-or injury-related defect to which the presumption of soundness can apply").  However, a defect that is recognized to be congenital, developmental or familial in origin can still be subject to superimposed disease or injury.  VAOPGCPREC 82-90.  If, during service, a superimposed disease or injury occurs, service connection may be warranted for the resulting disability.  Id.   

However, if it is determined during service that a Veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-397.  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA's Office of General Counsel  has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990). 

In short, service connection is available for diseases, but not defects, of congenital, developmental or familial origin that are aggravated in service.  Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must determine whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-397.  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Factual Background

The Veteran seeks service connection for a back condition on the basis that it was incurred in or caused by his period of active service.  

The Veteran's service treatment records indicate that there were no spine defects, infirmities or disorders noted at the time of his entry into active duty.  Service treatment records reveal that he first sought treatment for his back in October 1992, when he complained of low back pain after lifting a battery out of a buoy pocket, causing injury to his back.  He was assessed with lumbosacral strain/sprain.  On two occasions in June 1994, the Veteran was seen with complaints of low back pain for 24 hours after lifting a door.  He was assessed with minor muscle spasm and mechanical musculoskeletal low back pain.  Scoliosis and lumbosacral spine series were ordered and were conducted in July 1994.  The request noted recurrent low back pain for two years. 

Lumbosacral spine films, including both oblique views, showed a slight lumbar dextroscoliosis and a normal lordosis.  The vertebral bodies, intervertebral disc spaces, pedicles, spinous and transverse processes appeared intact with some minimal lipping on the inferior anterior aspect of the body of L5.  There was no evidence of spondylolysis or spondylolisthesis.  The scoliosis study revealed that the vertebral bodies and intervertebral disc spaces appeared intact, as did the pedicles, spinous and transverse processes.  There was minimal s-shaped thoracic scoliosis with straightening of the normal thoracic kyphosis.  A normal lumbar lordosis with a slight dextroscoliosis was also noted. 

On follow up in July 1994, the Veteran reported injuring his back approximately two years prior and experiencing various problems with his back since then, usually dull, persistent pain after lifting heavy objects.  He indicated that his condition had significantly improved since his last visit and was assessed with resolving mechanical low back pain.  At the time of his January 1995 discharge examination, the Veteran noted recurrent back pain for two years.

The claim was originally remanded by a May 2010 Board remand, which required the RO to obtain a VA examination in conjunction with the Veteran's claim of service connection.  The VA examination was conducted in December 2011.  The examiner noted that the Veteran was seen for a lumbosacral sprain/strain in 1992 but that there were no clinical findings on current examination.  The Veteran reported that he hurt his back in either 1992 or 1992 while he was working in the Coast Guard.  He indicated that it "comes and goes" if he is doing heavy lifting.  He stated that the pain is sharp with no radiation.  He denied any surgeries or injections, and stated that he currently self-treats with the "inversion table."  He also stated that he was seen for private treatment for a "couple of years after service but not recently."  

After review of the evidence, interview, and examination, the VA examiner opined that there was no chronic back condition attributed to the Veteran's military service including the treatment therein.  The VA examiner opined that the finding of the minimal thoracic scoliosis by x-ray is a genetic condition that was not caused or aggravated by or during the Veteran's military service.  The examiner also noted that there was no spine condition diagnosed at the time of discharge.

An addendum opinion was provided in March 2012 regarding whether the minimal scoliosis was aggravated in service.  The examiner opined that there was no aggravation.  By way of rationale, the examiner found that the Veteran's subjective symptoms remain "intermittent" and resolves with "self-treatment."  

The claim was remanded again in June 2012, and another VA examination was requested.  The examination was provided in July 2012.  At that time, the examiner diagnosed the Veteran with multilevel disc degeneration of the lumbar scoliosis convexity to the right, according to x-ray testing.  The examiner opined that, although the Veteran was seen for a lumbosacral sprain/strain in 1992, there was no evidence that the injury became a chronic condition.  The examiner also noted that when the Veteran was seen in 1994, he reported that the back pain had been occurring for 24 hours, which did not indicate chronicity.  Further, the examiner stated that these diagnoses are not related to a change in the bone structure of the spinal column, but are related to the muscular areas surrounding the spinal column.  The examiner then noted that the exit examination was normal and that there was only one assessment for back pain since that time. Thus, it was the opinion of the examiner that the current degenerative disc disease and lumbar scoliosis is less likely as not caused by the lifting injury in 1992 or 1994 based on the fact that these were acute events that have no documentation of a chronic pattern or degenerative changes at that time.  

The examiner noted that degenerative changes are well-known to happen with the aging process and given that the episodes were acute and transitory the degenerative changes are less likely as not related to the lifting injuries from 1992 and 1994.  The examiner noted that he researched scoliosis in "Up-to-Date" and on the Mayo Clinic's website.  He noted that the Mayo Clinic website stated that "the cause of most scoliosis is unknown" and that the curvature of the spine most "often occurs with a growth spurt just before puberty."  There is no notation throughout the literature that scoliosis occurs from injury.  Based on that current clinical data, the examiner opined that the scoliosis of lumbar spine is less likely as not caused by the lifting injury from either 1992 or 1994.  The examiner reviewed and agreed with the previous opinion.

The examiner further noted that there are no clear documented x-rays prior to service that shows scoliosis, so this examiner could not provide an opinion without speculation in regards whether the scoliosis preexisted service or was aggravated thereby.  However, the examiner stated that the evidence from "Up to Date" and the Mayo Clinic's website that there are no findings that show that any type of injury is a contributing factor to scoliosis.  He noted that "Up to Date" scoliosis is a description of the structure of the spine.  Based on the medical literature reviewed, the examiner stated that scoliosis is idiopathic, congenital, or genetic.

The June 2013 remand noted that the July 2012 VA examination and x-rays did not include x-rays of the thoracic spine and requested that one be performed on remand.  In addition, the Board noted that the VA examiner initially reported that the Veteran's minimal thoracic scoliosis noted in service was a genetic condition, but that in the absence of contemporaneous thoracic spine x-rays, it is unclear whether this condition currently exists.  Updated treatment records were also requested.

Per the remand instructions, a VA examination was conducted in August 2013.  At that time, the Veteran was diagnosed with chronic lumbar strain and mild degenerative arthritis of the thoracic and lumbar spine.  It was the examiner's opinion that each of these conditions had its onset after service and that it is less likely as not that any of these conditions were related to the Veteran's period of service.  The rationale was that there were no complaints or disability identified on enlistment, and there were no diagnosed back conditions at time of discharge, with full range of motion and no pain.  It was also the examiner's opinion that it is less likely as not that the Veteran's current disability was the result of an injury in 1992 while pulling up a battery from a boat buoy while in the Coast Guard.  The rationale was based on the fact that the Veteran was asymptomatic for about two years after that injury, and that a January 1995 discharge examination noted full range of motion of the spine; negative straight leg raise; no tenderness; and did not diagnose a condition.  The examiner noted that it is not unusual to have normal degenerative changes of the thoracic and lumbar spine as a normal course of aging.  It was also the examiner's opinion that it is less likely as not that the Veteran's current back disability was related to any injury in 1994.  The rationale was based on the January 1995 discharge examination, which noted a history of back pain but documented a normal exam with full range of motion, normal straight leg raise and no pain, and no diagnosis of a back condition.  The examiner also noted that x-rays did not show degenerative arthritis in 1994.

With regard to the issue of scoliosis, the examiner stated that there is no evidence to support a diagnosis of scoliosis or other congenital back problems.  By way of rationale, the examiner stated that the July 6, 1994, thoracic x-rays showed a minimal S-shaped curvature or scoliosis, which was not permanent and does not exist as per the subsequent x-rays including August 5, 2013.  The examiner explained that spinal curvatures tend to improve when the offending disorder or muscle spasm is treated.  Furthermore, he stated that a diagnosis of scoliosis generally implies a curvature of 10 degrees or greater and the x-ray reported minimal S-shaped curvature.  Additionally, he indicated scoliosis would not usually progress after puberty or after growth plates have closed.

On remand in June 2014, the Board found that the VA examiner who conducted the August 2013 VA examiner failed to consider the Veteran's report of recurrent back pain made at the time of the January 1995 discharge examination, as well as his report at the time of the July 2012 VA examination that he had had intermittent back pain since service, in providing an opinion against the claim. The rationale employed by the August 2013 VA examiner also did not provide an adequate discussion as to why the current back conditions are not related to the in-service injuries in 1992 and 1994, especially given the Veteran's complaints of continuous symptoms since those injuries.  In addition, the Board found that the VA examiner who conducted the August 2013 VA examination also did not provide an opinion as to whether it is at least as likely as not the previously-diagnosed lumbar scoliosis (diagnosed at the time of the July 2012 VA examination) is related to any in-service disease, event, or injury, including the 1992 and 1994 injuries noted in the service treatment records.  The Board acknowledged that the examiner determined that there was no evidence to support a diagnosis of congenital back problems or scoliosis at the time of the August 2013 VA examination, and that it was the examiner's opinion that "if the scoliosis had been present or persistent on x-rays Aug 5, 2013 then it would have been considered congential [sic] and not related to service."  Finally, the remand requested that records from a December 2011 x-ray be associated with the file.  

Therefore, the Board sought an addendum opinion in November 2014.  The examiner reviewed the available records, including all previous remands, rating decisions, and VA examinations.  As an initial matter, the examiner explained that his earlier reference to a December 2011 examination was an error, and that he meant to reference examinations dated in July 2012 and December 2012.  The examiner opined that it is less likely than not that the claimed condition was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner also addressed the issue that the Veteran suffered an injury six months after his separation examination.  The examiner noted that the Veteran sustained an injury in June 1995, when he was noted to have a chest wall condition called costochondritis, with complaints of pain in his chest with breathing.  The examiner noted that there was no evidence of a reoccurrence of back pain and no evidence of low back pain at that time.  The examiner further noted that the available medical service treatment records note costochondritis and that this is not consistent with a chronic back condition that would lead to degenerative changes of the thoracolumbar spine.  

The examiner further explained that the evidence of the slight curvature in the Veteran's spine noted in 1994 and again in 2012 is not consistent with structural scoliosis.  The examiner noted that the Veteran's representative submitted medical evidence from Web MD that states that nonstructural or functional scoliosis involves a curve in the spine without rotation that is reversible because it is caused by a condition such as muscle spasm or a difference in leg length.  The examiner noted that the earlier reports suggested that the Veteran had some degree of muscle spasm.  The examiner stated that the evidence of the presence of "minimal scoliosis" per the 1994 report in service is "consistent with reports of back pain secondary to muscle strain or muscle spasm."  However, the examiner stated that his does not imply an association of this finding with a much later chronic back condition or with chronic eventual degeneration of the Veteran's spine. 

The examiner went on to address the Board's question regarding the Veteran's lay statements about his back pain.  Specifically, the examiner noted that the Veteran complained of recurrent back pain at the time of the January 1995 discharge examination as well as the July 2012 examination report in which the Veteran states that he has had intermittent back pain since service.  However, the examiner explained that the Veteran's reports of having back pain and muscle spasms, even with reports of a very mild change in the curvature of the spine, are not consistent with having a chronic back condition.  The examiner clarified that reports of low back pain is not in itself a diagnosis of a diagnosis.  Instead, the examiner stated that a chronic back condition should manifest itself either with findings on examination or confirmation of reports of medical visits to medical providers for ongoing treatment.  A lack of reported medical visits or findings is not consistent with a chronic back condition. 

The examiner went further and noted that the Veteran was seen for a lumbar sprain/strain in 1992, but noted that there is no ongoing evidence that this became a chronic condition.  The examiner noted that the Veteran was again seen in 1994 for back pain that occurred for 24 hours, but did not indicate chronicity.  In addition, the examiner stated that the diagnoses provided at the time of treatment are not diagnoses of the actual change in bone structure of the spinal column, but instead related to the muscular areas around the spinal column.  

In sum, the examiner was asked to provide an opinion as to whether any of the Veteran's diagnosed back disabilities were incurred in, related to, or caused by an in-service disease, event, or injury, including the injuries noted in 1992 and 1994.  The examiner indicated that the medical reports for muscle spasm and muscle strain during the Veteran's period of service were "acute conditions which improved."  The examiner noted that the Veteran offers complaints of intermittent low back pain and corresponding muscle spasm, but he clarified that low back pain is not a diagnosis.  The examiner indicated that there are numerous medical reports of negative medical findings on repeated back examinations, dated as late as 2013.  In addition, the examiner noted that the separation examination in January 1995 was negative for any back problems and that the injury sustained six months later was related to a chest wall condition and not consistent with a thoracolumbar back condition, scoliosis, or degenerative thoracolumbar disease. 

In addition, the examiner opined that it is less likely as not that the Veteran's current mild degenerative arthritis of the thoracic spine was incurred in or caused by an in-service disease, event or injury, including the injuries in 1992 and 1994.  By way of rationale, the examiner explained that the two documented medical notes indicating muscle spasm or sprain during his period of service and the one documented episode after service in 1998 are not consistent with significant injuries that would cause loss of cartilage or narrowing of the thoraco lumbar spine.  The diagnosis of these degenerative changes was not made until 18 years after his period of service.

Finally, the examiner opined that it is less likely as not that the Veteran's lumbar scoliosis that was diagnosed in 1994 and in July 2012 was incurred in or caused by an in-service disease, event or injury, including the injuries in 1992 and 1994.  The examiner explained that follow-up x-rays from August 2013 do not show evidence of scoliosis.  In addition, he stated that there is no evidence that the Veteran has a structural or significant scoliosis.  Further, he indicated that the previously noted mild convexity of the thoracic and lumbar spine was related to muscle spasm or positional changes and is a common finding according to the department of Radiology.  This finding is not considered chronic.  He explained that, in adults, scoliosis may result from changes in the spine due to aging or degenerative changes.  There is no medical evidence that the veteran's minimal nonstructural scoliosis, involving muscle spasm or soft tissue changes around the spine as noted in service caused the degenerative arthritis.

Analysis

As an initial matter, the parties agreed in the June 2016 JMR that the Board failed to consider the issue of whether the presumption of soundness attached in this case, and if so, whether it was properly rebutted.  The Board notes that the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service.  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).  There was no notation of a low back condition or scoliosis on entrance to active duty service and there is no clear and unmistakable evidence that there was a pre-existing condition.  In this regard, the Board notes that the VA examiners have disagreed as to whether the Veteran had congenital scoliosis prior to service.  The December 2011 examiner opined that the Veteran's minimal thoracic scoliosis by x-ray is a genetic condition that was not caused or aggravated by or during the Veteran's military service.  In July 2012, the examiner noted that there are no clear documented x-rays prior to service that shows scoliosis, so he could not provide an opinion without speculation in regards whether the scoliosis preexisted service or was aggravated thereby.  The examiner went on to say that the medical literature showed that scoliosis is idiopathic, congenital, or genetic.  Then, the August 2013 examiner noted that there is no evidence to support a diagnosis of scoliosis or other congenital back problems.  The November 2014 examiner noted that the slight curvature in the Veteran's spine noted in 1994 and again in 2012 was not consistent with structural scoliosis.  

Given these conflicting opinions, the Board finds that there is not clear and unmistakable evidence of a preexisting condition prior to entering active duty service.  As such, the presumption of soundness is not rebutted.  

The examiners opined that it was less likely than not that the Veteran's back condition was caused or related to service.  The Board finds the opinions provided by the December 2011, July 2012, August 2013, and November 2014 examiners, taken together, to be probative to the question at hand in regard to whether any low back disability is related to service.  In this case, the examiners based their opinions concerning the medical diagnosis on the complaints presented by the Veteran during and after service, a review of this particular Veteran's medical history (as contained in his service treatment records), the diagnostic studies, and from the in-person physical examinations of the Veteran, including the Veteran's lay contentions.  The examiners are clinicians and medical doctors who possess the necessary education, training, and expertise to provide the requested medical diagnoses.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Indeed, the medical diagnoses contained in the VA examination reports expressly demonstrate the examiners' thorough and comprehensive review of the Veteran's medical history, both during and after service, and the repeated evaluations of the spine.  The medical evidence of record, therefore, is relevant and is of sufficient competency, credibility, and probative value upon which to base a decision.  The examiners' opinions, taken together, considered all of the relevant evidence, to include the Veteran's contentions that his low back disability is related to his service.  Furthermore, the Veteran has not presented any competent medical evidence to rebut this opinion.  Thus, the most probative evidence of record consists of the VA examination reports and opinions provided in December 2011, July 2012, August 2013, and November 2014.  

As noted, as a lay person, the Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through use of the senses).  The Board thus finds that the Veteran is competent to describe his low back pain in service and thereafter.

Although the Veteran is competent to describe symptoms of a back disability, unless the diagnosis of any such disorder is capable of lay observation, the determination as to the presence or diagnosis of such a disability is medical in nature and competent medical evidence is required to substantiate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Veteran's claim of service connection for a back disability is not capable of lay observation.  See Jandreau, 492 F.3d at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken bone, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App. at 309 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).

Furthermore, for such claims before the Board, a diagnosis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon the interpretation of symptoms, and clinical and diagnostic tests, such as X-rays and laboratory tests, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer such medical diagnoses.  Therefore, the Veteran's assertion or opinion that he has a back disability, and the relationship of such diagnoses or symptoms to service, is not competent evidence.  The Veteran's discussion of his back pain and symptoms over the years certainly is important; however, the Veteran's opinion as to the diagnosis or cause of his back disability cannot outweigh the opinion of a medical professional.  The persuasive value of his lay contentions is low because the overall factual picture is complex.  Given the normal clinical evaluation of the Veteran's spine upon discharge, the Board finds the Veteran's lay contentions are not sufficient to provide a nexus between his back disability and his active duty service.  As the evidence does not show the Veteran has expertise in medical matters, the Board concludes that the Veteran's nexus opinion in this regard is not competent and therefore is not probative of whether his back disability is related to his period of service.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a back disability is denied. 


REMAND

In the June 2016 JMR, the parties agreed that the Veteran is entitled to receive an eye examination and readjudication of his claim for entitlement to an increased rating for right eye refractive error.  As such, a remand is required in order to provide the Veteran with an examination.

On remand the RO/AMC should ensure that any and all VA treatment records are associated with the file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  All ongoing private treatment records should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for the appropriate release to obtain any outstanding private treatment records.  With the Veteran's authorization, the RO/AMC should then obtain the Veteran's private treatment records.  If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.  

The RO/AMC should also obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

2.  Schedule the Veteran for an appropriate VA eye examination with an appropriate examiner, to assess the current severity of his service-connected right eye refractive error.  The examiner must review the claims file and all relevant electronic medical records. 

All tests and studies deemed necessary should be accomplished, and all special tests and clinical findings should be reported. 

The examiner must specifically indicate the degree of visual impairment in the Veteran's right eye and discuss whether the Veteran's right eye disability results in incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Thereafter, readjudicate the claim for an increased rating for right eye refractive error.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


